Citation Nr: 0735949	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board notes that the veteran averred in correspondence 
received on April 3, 2006, that he was recently diagnosed 
with tinnitus.  As this appears to constitute an informal 
claim for service connection for tinnitus, this issue is 
referred to the RO for appropriate action.  


REMAND

The veteran has been service connected for bilateral hearing 
loss, rated as being non-compensably (zero percent) disabling 
based on the results of a September 2003 VA audiological 
examination.  In written argument received in April 2006, the 
veteran contends that his bilateral hearing loss has worsened 
since the time of his September 2003 VA examination.  In 
support of this contention he submitted the report of another 
audiological examination, conducted in October 2005, that 
suggests that that could indeed be the case.  Because of the 
assertion that the veteran's hearing has worsened in the 
course of his appeal, the veteran's authorized representative 
has requested a remand for additional development.  See 
Palczewski v. Nicholson, 21 Vet. App 174, 182 (2007) 
(suggesting that evidence or allegation of worsening of a 
disability since a previous examination would warrant an 
additional VA examination).  The Board agrees.  

Additionally, it is unclear whether the October 2005 
audiological examination was given for the purpose of 
evaluating the veteran's hearing for rating purposes or for 
some other purpose, such as for fitting him with hearing 
aids.  Since the application of the rating criteria requires 
data from an examination specifically tailored for that 
purpose, the Board could not in any event rely on the October 
2005 examination for rating purposes, and must remand for 
another VA audiological C&P examination.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
claim for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide any 
evidence in his possession that pertains 
to the claims in accordance with 
38 C.F.R. § 3.159(b)(1).  See also See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice to the veteran 
must also include the criteria for 
assignment of disability ratings and for 
award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
audiological examination for compensation 
purposes in order to determine the 
current level of severity of his 
bilateral hearing loss in terms of 
auditory thresholds and speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should comment 
on the September 2003 and October 2005 
test results and explain the differences 
(whether the October 2005 results 
represented a worsening of the disability 
or a difference in testing procedures, 
for example).  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Consideration should be given 
to the possibility of staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

